COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                 MEMORANDUM ORDER

Appellate case name:    In the matter of T. S.

Appellate case number: 01-17-00825-CV

Trial court case number:   JV21772

Trial court:            County Court at Law No. 2 & Probate Court of Brazoria County

This is an accelerated appeal from a juvenile certification judgment. On January 4, 2018,
Appellant was granted a one-time 21-day extension to file his brief. Appellant timely
filed his brief on January 24, 2018.

On February 13, 2018—the day the State’s brief was due—State’s counsel filed a first
motion for extension of time to file its brief. In the motion, the State avers: “Length of
time requested for extension: 30 days until March 11, 2018”; however, it is noted that an
extension until March 11, which is a Sunday, would be a 26-day extension, not a 30-day
extension.

Appeals in juvenile certification cases are to be brought to final disposition within 180
days of the date the notice of appeal is filed, so far as reasonably possible. See Order
Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
Notice of the Right to an Immediate appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28,
2015). The notice of appeal in this case was filed on October 27, 2017, from the juvenile
certification judgment signed on September 26, 2017, setting the 180-day compliance
deadline for April 25, 2018. See id. at 3(a).

This appeal is currently set for submission on March 21, 2018.

Although this is the State’s first extension request, the accelerated schedule in juvenile
certification cases requires greater compliance with briefing deadlines and greater
scrutiny of extensions. State’s counsel contends that an extension is needed because,
among other reasons, he is busy preparing briefs in two criminal appeals. Counsel has
not listed whether he has already requested extensions in these cases. See TEX. R. APP. P.
10.5(b)(1)(C), 38.6(d).

Accordingly, the State’s motion for an extension of time to file its brief is GRANTED, in
part, until March 6, 2018, but no further extensions will be granted. See TEX. R. APP. P.
38.6(d).

      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: February 15, 2018